DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber, Jr. (US 3,235,342).
Regarding claim 1, the reference Weber, Jr. discloses a reactor suitable for oligomerization by homogeneous catalysis, comprising 
- a reactor chamber (9) of elongate shape along the vertical axis; 
- a plurality of n reaction zones (Zn), which are delimited by internal compartmentalization walls (1-8, 10) arranged along the vertical axis of the chamber (9) and which are each able to contain a liquid part of catalytic activity and a gaseous part (see col. 3, lines 7-30; Figs. 1-2); 
- means for connecting the n oligomerization zones in series (see col. 3, lines 6-30; Figs. 1-2); 
- a means (11) for introducing, into the first compartment Z1, a flow comprising an olefinic feedstock (see col. 1, line 47 to col. 2, line 25; col. 3, lines 2-6; Figs. 1-2); 
- a means (12) for withdrawing, from the final compartment Zn, an oligomerization effluent, in which reactor 
- n is an integer between 2 and 10 (see col. 3, lines 2-6; Figs. 1-2); 
- the internal compartmentalization walls (1-8, 10) are arranged in such a way as to delimit the n reaction zones (Zn) interconnected in series so as to be able to transfer a liquid phase of catalytic activity from a zone Zn-1 to an adjacent zone Zn by way of the connection means (see col. 3, lines 7-30; Figs. 1-2).
Regarding claim 2, the reference Weber, Jr. discloses the reactor, in which the compartmentalization walls (1-8, 10), being identical or different, are chosen from among flat plates, curved plates, or cylindrical walls (see col. 2, lines 48-57; col. 3, lines 2-30; Figs. 1-2).
Regarding claim 3, the reference Weber, Jr. discloses the reactor, in which at least one internal compartmentalization wall extends over the entire length of the reactor, so as to prevent the passage of liquid between two adjacent reaction zones (see col. 3, lines 7-18; Figs. 1-2).
Regarding claim 4, the reference Weber, Jr. discloses the reactor, in which the means of connection between the two adjacent oligomerization zones are outside the reactor chamber (see col. 2, lines 34-47; Figs. 1-2).
Regarding claim 5, the reference Weber, Jr. discloses that the reactor comprises internal connection means, so as to obtain a gravitational flow (see col. 3, lines 7-30; Figs. 1-2).
Regarding claim 6, the reference Weber, Jr. discloses the reactor, in which the internal connection means are chosen from among orifices or recesses (see col. 3, lines 7-30; Figs. 1-2).
Regarding claim 7, the reference Weber, Jr. discloses the reactor, in which the internal compartmentalization walls (1-8, 10) have a triangular and/or circular shape in their upper parts (see col. 3, lines 7-18 and lines 55-59; Figs. 1-2).
Regarding claim 8, the reference Weber, Jr. discloses the reactor, in which the connection means of the upstream compartmentalization wall can be advantageously situated higher than the connection means of the adjacent downstream compartmentalization wall (see col. 3, lines 7-18; Figs. 1-2).
Regarding claim 9, the reference Weber, Jr. discloses the reactor, in which the number n of reaction zones is between 2 and 8 (see col. 3, lines 2-6; Figs. 1-2).
Regarding claim 13, the reference Weber, Jr. discloses the reactor, in which one or more of the reaction zones Z2 to Zn comprises a means for introducing the olefinic feedstock (see col. 2, lines 25-31; col. 3, lines 52-61).
Regarding claim 14, the reference Weber, Jr. discloses the reactor, in which the final oligomerization zone Zn does not comprise a means for introducing the olefinic feedstock (see col. 3, lines 2-28; Figs. 1-2).
Claims 1-3, 5-7, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushkov et al. (US 2015/0231596).
Regarding claim 1, the reference Bushkov et al. discloses a reactor suitable for oligomerization by homogeneous catalysis (see paras. [0007]; [0012]-[0016]; Figs. 1-2), comprising 
- a reactor chamber (1) of elongate shape along the vertical axis; 
- a plurality of n reaction zones (Zn), which are delimited by internal compartmentalization walls (2, 5) arranged along the vertical axis of the chamber (1) and which are each able to contain a liquid part of catalytic activity and a gaseous part;
- means (6) for connecting the n reaction zones in series; 
- a means (7) for introducing, into the first compartment Z1, a flow comprising an olefinic feedstock; 
- a means (8) for withdrawing, from the final compartment Zn, an oligomerization effluent, in which reactor 
- n is an integer between 2 and 10 (see paras. [0016]; [0020]; Fig. 2); 
- the internal compartmentalization walls are arranged in such a way as to delimit the n reaction zones (Zn) interconnected in series so as to be able to transfer a liquid phase of catalytic activity from a zone Zn-1 to an adjacent zone Zn by way of the connection means (see paras. [0016]; [0020]; Fig. 2).
Regarding claim 2, the reference Bushkov et al. discloses the reactor, in which the compartmentalization walls (2, 5), being identical or different, are chosen from among flat plates or cylindrical walls (see paras. [0015]-[0016]; Figs. 1-2).
Regarding claim 3, the reference Bushkov et al. discloses the reactor, in which at least one internal compartmentalization wall (2) extends over the entire length of the reactor, so as to prevent the passage of liquid between two adjacent reaction zones (see paras. [0015]-[0016]; Figs. 1-2).
Regarding claim 5, the reference Bushkov et al. discloses that the reactor comprises internal connection means (6), so as to obtain a gravitational flow (see paras. [0016]; [0020]; Fig. 2).
Regarding claim 6, the reference Bushkov et al. discloses the reactor, in which the internal connection means (6) are chosen from among orifices or recesses (see paras. [0016]; [0020]; Fig. 2).
Regarding claim 7, the reference Bushkov et al. discloses the reactor, in which the internal compartmentalization walls (2, 5) have a circular shape in their upper parts (see paras. [0016]; [0020]; Figs. 1-2).
Regarding claim 9, the reference Bushkov et al. discloses the reactor, in which the number n of reaction zones is between 2 and 8 (see paras. [0016]; [0020]; Fig. 2).
Regarding claim 14, the reference Bushkov et al. discloses the reactor, in which the final oligomerization zone Zn does not comprise a means for introducing the olefinic feedstock ((see paras. [0015]-[0016]; Figs. 1-2).
Regarding claim 15, the reference Bushkov et al. teaches a process of oligomerization by homogeneous catalysis, using the reactor according to claim 1 (see paras. [0002]; [0015]-[0016]; [0022]; Figs. 1-2).
Claims 1-3, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augier et al. (US 2020/0094213).
Regarding claim 1, the reference Augier et al. discloses a reactor suitable for oligomerization by homogeneous catalysis (see paras. [0009]-[0015]; [0048]; Fig. 4), comprising
- a reactor chamber (1) of elongate shape along the vertical axis; 
- a plurality of n oligomerization zones (Zn), which are delimited by internal compartmentalization walls (8) arranged along the vertical axis of the chamber (1) and which are each able to contain a liquid part of catalytic activity and a gaseous part; 
- means (12) for connecting the n oligomerization zones in series; 
- a means (3) for introducing, into the first compartment Z1, a flow comprising an olefinic feedstock; 
- a means (5) for withdrawing, from the final compartment Zn, an oligomerization effluent, in which reactor 
- n is an integer between 2 and 10; 
- the internal compartmentalization walls (8) are arranged in such a way as to delimit the n oligomerization zones (Zn) interconnected in series so as to be able to transfer a liquid phase of catalytic activity from a zone Zn-1 to an adjacent zone Zn by way of the connection means (12) (see paras. [0009]-[0015]; [0048]; Fig. 4).
Regarding claim 2, the reference Augier et al. discloses the reactor, in which the compartmentalization walls are identical and are flat plates (see paras. [0015]; Fig. 4). 
Regarding claim 3, the reference Augier et al. discloses the reactor, in which at least one internal compartmentalization wall extends over the entire length of the reactor, so as to prevent the passage of liquid between two adjacent oligomerization zones (see paras. [0015]; Fig. 4).
Regarding claim 9, the reference Augier et al. discloses the reactor, in which the number n of oligomerization zones is between 2 and 8 (see paras. [0076]; [0048]; Fig. 4).
Regarding claim 10, the reference Augier et al. discloses the reactor, in which the reactor chamber (1) has a height to width ratio (H/W) of between 1 and 8 (see paras. [0009]-[0015]; [0051]-[0052]).
Regarding claim 11, the reference Augier et al. discloses the reactor, in which each oligomerization zone comprises a stirring means comprising a 3PET-3415recirculation loop (see paras. [0048]; [0096]; [0171]; Fig. 4).
Regarding claim 12, the reference Augier et al. discloses the reactor, in which each oligomerization zone comprises a recirculation loop in combination with at least one heat exchanger (see para. [0048]; Fig. 4).
Regarding claim 14, the reference Augier et al. discloses the reactor, in which the final oligomerization zone Zn does not comprise a means for introducing the olefinic feedstock (see para. [0098]-[0099]; Fig. 4).
Regarding claim 15, the reference Augier et al. discloses a process of oligomerization by homogeneous catalysis, using the reactor according to claim 1 (see paras. [0009]-[0018]; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, Jr. (US 3235,342) as applied to claim 1 above, and further in view of Augier et al. (US 2020/0001266).
Regarding claim 10, the reference Weber, Jr. does not specifically disclose wherein the reaction chamber has a height to width ratio of between 1 and 17. However, as evidenced by the reference Augier et al. (see paras. [0117]; [0150]-[0158]), it is known in the art to conduct oligomerization reaction by homogeneous catalysis in a gas/liquid reactor of cylindrical shape having a height to width ratio between 1 and 8. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the reactor chamber of Weber, Jr. such that it has a height to width ratio within the range as claimed by applicant because, as evidenced by the reference Augier et al. (see paras. [0117]; [0150]-[0158]), it is known in the art to conduct oligomerization reaction by homogeneous catalysis in a gas/liquid reactor of cylindrical shape having a height to width ratio between 1 and 8. 
Regarding claims 11, 12, and 15, the reference Weber, Jr. does not specifically disclose wherein each reaction (oligomerization) zone comprises one or more stirring means chosen from among a recirculation loop and a mechanical stirring means, or wherein each oligomerization zone comprises a recirculation loop in combination with at least one heat exchanger. However, the reference Weber, Jr. teaches that reaction within each compartment can be conducted with or without agitation as desired (see col. 2, lines 18-19). In addition, the reference Weber, Jr. teaches that depending upon the nature of the reaction to be conducted in the compartments, each compartment may be equipped with heating or cooling equipment which permits specific temperature control at various stages of the reaction (see col. 3, lines 40-46). The reference Augier et al. teaches a gas/liquid reactor for conducting oligomerization reaction by homogeneous catalysis (see Abstract). The reference Augier et al. further teaches the gas/liquid reactor can be provided with a recirculation loop comprising withdrawal means in the gas/liquid reactor for the withdrawal and the dispatch of a fraction of withdrawn liquid to a heat exchanger capable of cooling the liquid fraction, and means for introduction of the cooled liquid, exiting from the heat exchanger, into the gas/liquid reactor (see paras. [0009]-[0013]; Fig. 1). The reference Augier et al. further teaches that the recirculation loop makes it possible to carry out the stirring of the reaction medium and thus to homogenize the concentrations of the reactive entities throughout the liquid volume of the reactor (see para. [0130]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Augier et al., to provide each reaction zone/compartment of Weber, Jr. with a recirculation loop in combination with at least one heat exchanger as taught by Augier et al. in application where the reactor is employed for carrying out oligomerization reaction by homogeneous catalysis, since the reference Augier et al. teaches that good heat transfer capacity related to the recirculation loop makes it possible to obtain a good homogeneity of the concentrations and to control the temperature throughout the reaction volume (see para. [0003]). In addition, the reference Weber, Jr. teaches that depending upon the nature of the reaction to be conducted in the compartments, each compartment may be equipped with heating or cooling equipment which permits specific temperature control at various stages of the reaction (see col. 3, lines 40-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774